Order denying plaintiff’s motion for summary judgment reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. Defendant did not show by evidentiary facts that plaintiff had any knowledge of the alleged false and fraudulent representations made by the payee of the note, from whom plaintiff obtained it for value, before maturity and in good faith and, therefore, did not establish a triable issue with respect to whether or not plaintiff was a holder in due course. (Bogers v. Beynolds, 226 App. Div. 813.) Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.